Citation Nr: 1225437	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  06-07 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which denied reopening the claims for service connection for a low back disability and posttraumatic stress disorder (PTSD). 

In March 2009 a Board hearing was held at the RO in Oakland before a Veterans Law Judge (VLJ); the transcript is of record.  In April 2012 correspondence the Veteran was informed that the VLJ who presided at his hearing had been designated to serve as Acting Chairman of the Board and is no longer available to consider the appeal.  The Veteran was offered a new Board hearing.  No response was received, and it is presumed that he does not want another hearing.  

In an August 2009 decision the Board reopened the issues of service connection for a low back disability and PTSD and remanded them for further development which has been completed.

A February 2011 rating decision granted service connection for PTSD, therefore the issue is no longer on appeal. 


FINDING OF FACT

The competent evidence of record is at least in equipoise with respect to whether  the Veteran's low back disability is related to service.






CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Analysis

The Veteran contends that he jumped off a truck in service and injured his back.  He reports that he has experienced back pain ever since the incident, and contends that his current back disability is related to his in service back injury. 

Service treatment records show that the Veteran jumped off a truck in June 1967 while in Vietnam and fractured his foot.  The Veteran reported that he did injure his back at the time, but he was distracted by the severity of his foot pain and did not report it.  

In September 2009 a VA examination was conducted.  The examiner noted the Veteran's in service incident of jumping out of a truck and injuring his foot and noted the Veteran's report that he also injured his back at the time. The examiner evaluated the Veteran and diagnosed chronic low back pain and opined that it was more likely than not related to the original injury that he sustained in Vietnam when he jumped out of a truck but, because of its lack of severity, it was not really covered in the medical record.  

A September 2009 x-ray of the lumbosacral spine diagnosed degenerative disease of the spine focused mainly in the L3-L4 region with some degenerative disc disease at that level. 

In August 2010 another VA examination was conducted.  The Veteran reported a history of falling out of an ammo truck in service, fracturing his right ankle and twisting his spine.  He also reported a history of chronic lumbosacral strain.   The examiner found the x-ray to be unremarkable.  The examiner opined that the Veteran's current back strain was less likely as not caused by or a result of any service connected injury to his back or right ankle.  The examiner noted that the 1967 incident report, when he fell out of a truck, did not mention any back injury or severity requiring evaluation.  Under "rationale for opinion" the examiner stated that the accident report did not include any back injury in 1967. The examiner found there to be minimal current restrictions consistent with age.  The examiner also noted that there were no radiculopathy or neurological findings consistent with any significant injuries or trauma.  The examiner further opined that it is less likely than not that any current back or back/ankle related disabilities are the result of his service connected injury of 1967.  

The August 2010 examiner concluded that the Veteran's back disability was not related to service primarily on the fact it was not noted in the service treatment records from 1967.  Service treatment records are not the only competent evidence of injury in service.  The Veteran is competent to report symptomatology that he experiences, i.e. that he hurt his back when he jumped out of a truck in 1967 and that he has experienced back pain since service.  Furthermore the Board finds the Veteran's report to be credible evidence of continuity of symptomatology. 

The September 2009 examiner found that the Veteran's low back disability was related to the in service incident.  The August 2010 examiner found that it was not. There Veteran's statements are evidence of continuity of symptomatology.  At the very least the weight of the evidence is in equipoise.  Accordingly, service connection for a low back disability is warranted. 


ORDER

Service connection for a low back disability is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


